DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections from the previous office action not appearing below are withdrawn.
	Claims 1-5 and 9-27 are pending. Claims 9-27 are withdrawn. Claims 1-5 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.

Written Description
Claims 1 and 5 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is maintained for the reasons of record set forth in the Official action mailed 11/09/2020. Applicant’s arguments filed 2/03/2021 have been considered but are not deemed persuasive.
Applicant asserts that Example 9 describes a cannabis plant having 10 mass % secondary compounds of the total plant mass. This is not persuasive because the cannabis plant described in Example 9 only describe transformed cannabis plants having 10% THC in some fan leaves that showed higher levels of trichomes compared to an untransformed cannabis plant. There was no measurement of the mass % total.

Applicants describe a transformed cannabis plant heterologously expressing AtEGL3 having 10 mass % THC in some fan leaves measured at the end of the flowering cycle that were covered in trichomes during the vegetative growth phase.
Applicants do not describe any cannabis plants comprising a genetic trait linked to, or any AtEGL3 transformed cannabis plants having, levels of secondary compounds of at least 10% of the total mass of the plant and also having trichomes on non-flowering parts during the vegetative growth cycle, wherein the secondary compounds of at least 10% of the total mass of the cannabis plant are measured during the vegetative cycle or at the end of the flowering cycle.
Applicants fail to describe a representative number of cannabis plants having levels of secondary compounds of at least 10% of the total mass of the plant measured either during the vegetative or flowering phase of the plant. Further, Applicants fail to describe common genetic structural features such as genes or markers common to members of the claimed genus of cannabis plants having a trait of elevated levels of secondary compounds of at least 10% of the total mass of the plant. Given the lack of description of either a plant comprising levels of secondary compounds of at least 10% of the total mass of the plant; or the necessary genetic elements essential for a cannabis plant trait linked to levels of secondary compounds of at least 10% of the total mass of the plant, it remains unclear what features identify the broadly claimed genus of non-transgenic or transgenic cannabis plants of the instant claims, and thus the specification fails to provide an adequate written description to support the breath of the claims.


Enablement
Claims 1 and 5 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection is maintained for the reasons of record set forth in the Official action mailed 11/09/2020. Applicant’s arguments filed 2/03/2021 have been considered but are not deemed persuasive.
Applicant asserts that Example 9 describes a cannabis plant having 10 mass % secondary compounds of the total plant mass. This is not persuasive because the cannabis plant described in Example 9 only describe transformed cannabis plants having 10% THC in some fan leaves that showed higher levels of trichomes compared to an untransformed cannabis plant.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claims are broadly drawn to cannabis plants having secondary compound levels of at least 10 mass % of the total mass of the plant.

Applicants do not teach any cannabis plants comprising a genetic trait linked to, or any AtEGL3 transformed cannabis plants having, levels of secondary compounds of at least 10% of the total mass of the plant and also having trichomes on non-flowering parts during the vegetative growth cycle, wherein the secondary compounds of at least 10% of the total mass of the cannabis plant are measured during the vegetative cycle or at the end of the flowering cycle.
The state-of-the-art is such that one of skill in the art cannot predictably increase the number and location of glandular trichomes for improving the production of secondary compounds in plants because the level of knowledge in the art is underdeveloped for modifying or increasing transcriptional control of development of glandular trichomes and for regulating the expression and interaction of the various metabolic pathways to the extent required to increase any one or combination of the myriad of secondary compounds as broadly claimed (See Abstract of Huchelman, A. et al., Plant Physiology, September 2017; Vol. 175, pp. 6-22). Further, neither the specification nor the art provides guidance for predictably avoiding the cytotoxicity that would lead to cell death in trichomes covering the entire plant surface in cannabis plants expressing cannabinoids such as THC, CBD and CBG (see Abstract of Shoyama, Y. et al., December 2008; 3:12, pp. 1111-1112). The skill practitioner would turn to the specification for guidance but would not find it there and the prior art would not provide sufficient guidance for making the plants as instantly claimed.


Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would be required to practice the claimed invention, and therefore the invention is not enabled throughout the broad scope of the claims.

Claim Rejections - 35 USC § 102
Claims 1-4 remain rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Happyana, N. et al. Phytochemistry (2013) Vol. 87; pp. 51-59; in light of Dayanandan, P. and Kaufman, P.B. (1976) American Journal of Botany, Vol. 63; no. 5, pp. 578-591. This rejection is maintained for the reasons of record set forth in the Official action mailed 11/09/2020. Applicant’s arguments filed 2/03/2021 have been considered but are not deemed persuasive.
	The claims are broadly drawn to cannabis plants having a surface are comprising trichomes on non-flowering parts of the plant during the vegetative growth cycle and wherein the trichomes are on at least 25%, 50% or 70% of the surface area of the plant.
	Happyana teaches that trichomes occur on all the surfaces of a cannabis plant (i.e. bract leaves, flower leaves, non-flower leaves and stems). On page 54 in Table 1, Happyana discloses trichomes on the flowering parts of the cannabis plant (i.e. bracts B1, B2, B3; surfaces of the floral leaf Fd 1-3 and Fb 1-3) and that non-flowering portions of the cannabis plant, namely non-
	Applicant asserts that Happyana does not teach trichomes on non-flowering plant parts during the vegetative cycle of growth.  This is not found persuasive because Happyana does disclose that hair-like capitate sessile trichomes occur on stems and leaves of cannabis during the vegetative growth phase (see paragraph spanning pages 53-54, Figure 2C; and paragraph spanning 54-55 and figure 3F).
In addition, Dayanandan, P. and Kaufman, P.B. (1976) American Journal of Botany, Vol. 63; no. 5, pp. 578-591 provide evidence on page 587 in right column in the 2nd paragraph of the Discussion that both glandular and non-glandular trichomes of Cannabis cover the shoot system from the early seedling stage to maturity and that the assumption that resinous glands do not develop until the plant is on the point of flowering is incorrect; and thus the references teach all the limitations of claims 1-4.


	All claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663